DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-8, 16, 18-20, 22, 23, and 25-30 are pending in the application.  Claims 9-15, 17, 21, and 24 have been canceled.  Claims 28-30 are new.  Claims 1 and 16 have been amended.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 8, “the inner member opening” should read --the cylindrical inner member opening--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Monroe et al. (US 6,322,586 B1) (“Monroe”) in view of Johnson et al. (US 2010/0004732 Al) (“Johnson”) and Helmus et al. (US 5,569,197) (“Helmus”).
Regarding claims 1,5, and 8, Monroe discloses (Figures 7 and 8) a delivery system comprising: a catheter (102) comprising a tip attachment boss (see Figure 7 annotated below) at a distal end of the catheter comprising a shaft, a flange (104), and a cylindrical inner member opening extending through the shaft and the flange; and a selectable tip (106) including a snap (110, 112), the tip being configured to non-removably snap onto the tip attachment boss (Figure 8) to mount the tip (106) to the catheter (102) and including a guide wire (108) opening extending through the tip, wherein the snap is configured to stretch around the flange and non-removably snap around the shaft (Column 6, lines 55-58).  However, Monroe fails to disclose a kit comprising plurality of uniquely shaped tips configured to snap onto the tip attachment boss.  Monroe also fails to disclose an inner member comprising a tube within the inner member opening.

    PNG
    media_image1.png
    240
    740
    media_image1.png
    Greyscale

In the same field of endeavor, Johnson teaches (Figures 4A, 4B, 6) a delivery system comprising a catheter (30) and a plurality of attachable tips (60), each 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system disclosed by Monroe to include a selectable tip kit comprising a plurality of uniquely shaped tips, as taught by Johnson, configured to non-removably snap onto the tip attachment boss to mount the tip to the catheter. This modification would allow the delivery system to be utilized to deliver stents of various sizes to vessels of various sizes. Should a stent not completely expand, the appropriately selected tip (based on the size of the stent) will facilitate removal of the delivery system through the lumen of the stent by wedging through the partially expanded stent (Johnson, paragraphs 0085 and 0087). A tip with a flared medial region can be attached to facilitate retrieval and retraction of a misaligned stent (Johnson, paragraph 0087).
In the same field of endeavor, Helmus teaches (Figures 1-7) a delivery system comprising a catheter and an inner member (10) comprising a guidewire in the form of a tube (see Figures 1-7) extending through the delivery system.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system taught by 
Regarding claim 3, Monroe in view of Johnson and Helmus teaches (Johnson, Figure 6) that the tips comprise a first tip (top right) and a second tip (top left), the first tip being longer than the second tip.
Regarding claim 4, Monroe in view of Johnson and Helmus teaches (Johnson, Figure 6) that the tips comprise a first tip (bottom left/top left/top right) and a second tip (bottom right), the first tip being thinner than the second tip.
Regarding claim 6, Monroe in view of Johnson and Helmus above teaches the invention substantially as claimed. However, the combined teaching above fails to teach each tip having an identical snap.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each tip to have an identical snap (the snap disclosed by Monroe) in order for all of the tips to compatible with the catheter.
Regarding claim 7, Monroe in view of Johnson and Helmus teaches that the catheter comprises: a sheath (34); and a prosthesis (50) within the sheath (not depicted 
Regarding claim 28, Monroe in view of Johnson and Helmus teaches (Helmus, Figure 7) that the inner member (10) further comprises a stop (24) coupled to a distal end of the tube.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Monroe et al. (US 6,322,586 B1) (“Monroe”) in view of Johnson et al. (US 2010/0004732 Al) (“Johnson”) and Helmus et al. (US 5,569,197) (“Helmus”) as applied to claim 1 above, and further in view of Hazard (US 5,058,580).
Regarding claim 2, Monroe in view of Johnson and Helmus teaches the invention substantially as claimed. However, the combined teaching fails to teach that the selectable tip kit comprises a container containing the tips.
Hazard teaches (Figure 7) an analogous delivery system comprising a selectable tip kit (dilators 34, 72, 74). Hazard teaches that the kit comprises a container (50, 52) containing the tips.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the selectable tip kit to comprise a container containing the tips, as taught by Hazard. This modification would provide a convenient means to package and store the tips together (Column 7, lines 12-49).


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Monroe et al. (US 6,322,586 B1) (“Monroe”) in view of Johnson et al. (US 2010/0004732 Al) (“Johnson”) and Helmus et al. (US 5,569,197) (“Helmus”) as applied to claim 1 above, and further in view of Argentine (US 2013/0274860 A1).
Regarding claims 22 and 23, Monroe in view of Johnson and Helmus teaches the invention substantially as claimed. However, Monroe in view of Johnson and Helmus fails to teach that the catheter further comprises: an attachment boss sleeve including a cylindrical hollow tubular body and the tip attachment boss; a spindle; and a prosthesis comprising a proximal end held between a hollow cylinder of the cylindrical hollow tubular body and the spindle, wherein the cylindrical hollow tubular body further comprises an end cap at a distal end of the hollow cylinder, the shaft extending from the end cap to the flange.
In the same field of endeavor, Argentine teaches (Figures 2-6A) a delivery system with a catheter comprising an attachment sleeve including a cylindrical hollow tubular body (at 255, 257) and a tip attachment boss (threads formed on surface at 257); a spindle (224); and a prosthesis (230, 240) comprising a proximal end (240A) held between a hollow cylinder (at 255, Figure 4A) of the cylindrical hollow tubular body and the spindle (at 242A), wherein the cylindrical hollow tubular body further comprises an end cap (259) at a distal end of the hollow cylinder, the shaft extending from the end cap to the flange.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system taught by Monroe in view of Johnson and Helmus such that the catheter further comprises: an ,

Allowable Subject Matter
Claims 16, 18-20, 25, 27, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose a method comprising:
supporting a tip attachment boss on an inner member that comprises a tube and a stop
providing a delivery system comprising a catheter and a selectable tip kit comprising a plurality of uniquely shaped tips, each of the tips including a guide wire opening extending through the tip, wherein the catheter comprises the inner member and the tip attachment boss, the tip attachment boss comprising a shaft and a flange, the tube extending through the shaft and the flange and the stop abutting the flange
selecting one tip of the tips
non-removably attaching the one tip to the catheter comprising stretching a snap of the tip around the flange and non-removably snapping the snap around the shaft.
The prior art of record fails to disclose or suggest a method with the combination of structure and steps that are currently claimed.  The combined teaching of Monroe, Johnson, and Helmus that was used to reject claim 1 fails to teach an inner member comprising a tube and a stop wherein the tube extends through the shaft and the flange, and the stop abutting the flange.  Claims 18-20, 25, 27, and 30 are dependent on claim 16, thus are also allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 26 requires a guidewire configured to extend through the guide wire opening.  The Examiner cited the Helmus reference to teach a guidewire in the form of a tubular inner member extending through the delivery system.  Since the combined teaching already teaches a guide device, it would not be obvious to further modify the delivery system to include an additional guide device.
Claim 29 requires that each tip includes a stop opening (in addition to the guide wire opening claimed in claim 1) that is configured to fit around the stop.  This limitation, in combination with the other limitations in claim 1, is not disclosed or suggested in the prior art of record.  Both Monroe and Johnson disclose tips with guidewire openings, and as modified, the tubular guide device of Helmus extends through the guidewire opening.  However, the combined teaching fails to teach each tip comprises an additional stop opening that is configured to fit around the stop.  

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 22, 23, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Helmus reference has been cited to address the new limitations in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/C.D.K/Examiner, Art Unit 3771      

/DIANE D YABUT/Primary Examiner, Art Unit 3771